Title: To Thomas Jefferson from De La Serre, 13 May 1786
From: Laserre, Barbier de, Chevalier
To: Jefferson, Thomas



May it please to your Excelency
Lille in flanders may the 13th 1786

Not knowing wher to direct my letters to My friend Col. Franck since his Departure for italy I took this liberty about three weeks ago to direct one for him at the hotel Louis Seize and in Case he should Be absent, to be left at your Excelency’s. If that letter is Come into your heand I Beg you’ll open it. You’ll find inClosed in it a letter for you, wrote By your old acquaintance Mr. King from hampton, wich I Desir your Excelency Will write as soon as possible hoping you will do what he desir of you in my faivor.
I Beg also your Excelency to honor me with your Commissions for america. If you have any letters to send other [either] to Col: King, Col: Banister or others I shall Be very happy to Cary them and to do anythingh that may Be agreable to you, I spect to seal nex month for maryland wher I am mareid this too years to the daughter of your old freind Dl. Dulany.

Please to Excuse the Bead English of a foreigner to that Language; and the liberty I take to Beg you will informe me wher I Can direct my letters to Colonel franck, and to direct me yours at my father’s at lille in flanders.
I am with great respect, Your Excelency’s Most Obedient Servant,

Barbier Chevr. Delaserre ancient off au regt de Saintonge

